DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim(s) Status
Claims 1-12 are currently being examined.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.-The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 2-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 	In particular, claim 3 recites “the higher driver skill level” in line 2. There is insufficient antecedent basis for this claim. 	Claims 4-7 have the same issue due to dependency. 	In particular, claim 4 recites “the higher driver skill level” in line 2. There is insufficient antecedent basis for this claim. 	Claims 5-7 have the same issue due to dependency.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kawakami et al. (“Kawakami”, US 2016/0046297 A1) in view of Sakamoto et al. (“Sakamoto”, US 2009/0312945 A1). 	1) Regarding claims 1 and 11, Kawakami discloses a driving support device (¶0077-131; Figs. 3-4: electronic device 2 in combination with navigation information gathering device 3) comprising a storage device (¶0350) and a hardware processor (¶0352), the hardware processor executing a program (¶0350-352) stored in the storage device to: 	 	as per the limitation acquire, from a mobile object (Fig. 1: vehicle 4-1 or 4-2), information on existence of a specific situation on a planned travel route (¶0074 with reference to Fig. 2, with regard to the caution-required locations CP(s) occurring during vehicle navigation from a starting point SP to a goal point GP), which is set as a route to a destination set by an occupant of the mobile object. 	Kawakami discloses, in ¶0074 with reference to Fig. 2, that the system determines caution-required locations CP(s) occurring during vehicle navigation from a starting point SP to a goal point GP, which suggest that the system determines the CP(s) (corresponding to existence of a specific situation) once a planned route as be set. 	One wat to set a route is incorporate the concept of allowing a user of a vehicle to set the route, as taught by Sakamoto, in ¶0091. 	At the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the concept of allowing a user of a vehicle to set the route as taught by Sakamoto, into the system as taught by Kawakami, with the motivation to enhance the user interaction features of the system. 	 	As per the limitation plan a coaching item (Kawakami: ¶0075 with reference to Fig. 2, with regard to the informative driver assistance notification), including notification of warning information relating to traveling of the mobile object (Kawakami: ¶0075 with regard to the caution is require message) and suggestion relating to traveling of the mobile object (Kawakami: ¶0075-76 with regard to the caution is require message indicating that the driver should drive cautiously through the upcoming caution-required point location), based at least on the information (Kawakami: ¶0075-76); and 	control a notification device (Kawakami: ¶0108 with regard to Fig. 4: driving evaluation unit 24) so as to execute the notification and suggestion based on the planed coaching item (Kawakami: Fig. 2).  	2) Regarding claim 2, as per the limitation wherein the storage device stores a driving skill level of the occupant, which has been evaluated when the mobile object has passed through the same situation as the specific situation. 	Sakamoto discloses, in ¶0007; ¶0016-17, the concept of quantifying driving habits to track the driving skill of a driver performing a driving maneuver (corresponding to storing skill level of a driver). 	At the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the concept of quantifying driving habits to track the driving skill of a driver performing a driving maneuver, with the motivation to enhance the user interaction features of the system. 	 	As per the limitation wherein the hardware processor determines, based on the driving skill level, whether or not to plan the coaching item corresponding to the specific situation (Sakamoto discloses, in ¶0110-116 with reference to Figs. 3-4). 	3) Regarding claim 12, Kawakami and Sakamoto with the same motivation to combine as presented in the rejection of claims 1 and 11 teach a non-transitory storage medium (Kawakami: ¶0350) having stored thereon a program (Kawakami: ¶0350-352) for causing a computer (Kawakami: ¶0350-352) to:  	acquire, from a mobile object, information on existence of a specific situation on a planned travel route, which is set as a route to a destination set by an occupant of the mobile object (see analysis of the rejection of claims 1 and 11);  	plan a coaching item, including notification of warning information relating to traveling of the mobile object and suggestion relating to traveling of the mobile object, based at least on the information (see analysis of the rejection of claims 1 and 11); and 	control a notification device so as to execute the notification and suggestion based on the planed coaching item (see analysis of the rejection of claims 1 and 11).
Claim(s) 3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kawakami in view of Sakamoto, and in further view of Hoye (WO 2018022069 A1) . 	1) Regarding claim 3, as per the limitation wherein the higher driving skill level is represented by a larger value, and wherein the hardware processor determines not to plan the coaching item corresponding to the specific situation when the driving skill level is equal to or larger than a threshold value. 	Hoye discloses, in ¶0063; with reference to Fig. 5, the concept of evaluating a driver’s effectiveness (which can be interpreted as a driver skill level) which is evaluated to a warning threshold. Notice that an effectiveness value above the warning threshold the timing for a warning is delayed (which can be interpreted as not outputting a notification). 	At the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the concept of evaluating a driver’s effectiveness which is evaluated to a warning threshold as taught by Hoye, into the system as taught by Kawakami and Sakamoto, with the motivation to enhance the coaching interaction features of the system. 	 	2) Regarding claim 8, as per the limitation wherein the hardware processor displays, to the occupant, information asking whether or not the planned coaching item needs to be performed. 	Kawakami illustrates, in Fig. 2, the concept of visually providing recommendation information to the driver. 	Hoye discloses, in ¶0063-70 with reference to Fig. 6, the concept of presenting a recommendation to practice a driving skill set, in which the driver either performs the skill or does not perform the skill based on the driver’s choice. 	At the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the concept of presenting a recommendation to practice a driving skill set, in which the driver either performs the skill or does not perform the skill based on the driver’s choice as taught by Hoye, into the system as taught by Kawakami and Sakamoto, with the motivation to enhance the coaching and recommendation features of the system. 	
Allowable Subject Matter
Claim(s) 4-7 and 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 	Examiner notes that all statutory rejections (e.g., 112 rejections) need to be addressed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  	 	US 20150262484 A1; US 20210188304 A1; WO 2021155294 A1; US 20190164451 A1; US 20190147740 A1; US 20160027305 A1, system providing coaching/tutorial instruction to a driver.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHICO A FOXX whose telephone number is (571)272-5530. The examiner can normally be reached 9:00 - 6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 571-272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHICO A. FOXX
Primary Examiner
Art Unit 2684



/CHICO A FOXX/Examiner, Art Unit 2684